Citation Nr: 1760461	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-17 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1984 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in St. Petersburg, Florida.

In May 2013, the Veteran requested to testify before a Veterans Law Judge at a videoconference hearing.  In August 2013, the request was withdrawn.

This matter was previously before the Board in September 2016.  It was remanded for further development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

TBI residuals were not manifest during service and are not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for TBI have not been met.  38 U.S.C. §§ 1110, 1131 (2017); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for residuals of a TBI.  The Veteran claims that he has a traumatic brain injury due to being exposed to explosions during active duty.  Specifically, he contends he was within the "danger zone" while firing over 15,000 artillery rounds, rockets, and missiles during his career, and was exposed to multiple blasts during "combat operations."  See March 2011 statement in support of claim.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

At his military entrance examination in February 1983 the Veteran reported suffering a scalp laceration but the examiner determined there were no sequelae from the laceration prior to service.  Thus, the Veteran is presumed to have been sound upon service entrance.

Service personnel records reveal that the Veteran served with an artillery unit.  Personnel records from service show he experienced live fire on the battlefield under indirect fire from December 1990 to March 1991.  However, the records do not show he was exposed to hazardous levels of air pressure or that he sustained a TBI during this period.  

The Veteran's service treatment records do not contain a diagnosis or treatment for a TBI.  The service treatment records also do not indicate he had head pain, unconsciousness, or memory loss that could be associated with a TBI during this period.  At an examination in 1994 for Officer Candidate School and Airborne, the Veteran did not complain of any head injury, headaches, dizziness, or fainting.  

There is evidence that he experienced other explosions during active duty and after discharge.  Records from a number of facilities have been reviewed, including those from Landstuhl Army Hospital, Melbourne Vet Center, 45th Medical Group, Cape Canaveral Hospital, Beachside Physical Therapy Viera, Orlando Vet Center, and the Tampa/Orlando VA Healthcare System.  These records indicate the Veteran has had subjective complaints.

In July 2009 the Veteran underwent a TBI screening at the Melbourne Vet Center.  He reported that during the first Gulf War he experienced two artillery blasts, two mine explosions, two blasts during a refueling operation, and a number of shells landing within 50 meters of him.  In December 2009 the Veteran visited the TBI clinic at the Tampa VAMC.  He reported continuing episodes of dizziness and visual distortion.  The assessment included mild TBI with a normal MRI.

In May 2010 the Veteran received treatment for vertigo, but an electroencephalogram was unremarkable and an MRI of the brain was normal.

The Veteran was afforded a VA examination for his hearing in February 2010.  The Veteran reported that he had been evaluated for a TBI resulting from two close blasts by mortar rounds while serving in Iraq as an independent contractor.  He also reported a history of exposure to blasts during his first Gulf War tour and routine military noise exposure in the artillery field.  In September 2010 a private physician conducted an EMG/nerve conduction study.  All results were normal.  

At a March 2012 VA examination for PTSD, the examiner determined there was no current diagnosis of TBI.  

A March 2012 Vet Center record reveals the Veteran reported he was exposed to explosions during active duty including two artillery blasts and two mine explosions.  An assessment of traumatic brain injury was made.  The Veteran informed another clinician that he was diagnosed with traumatic brain injury in 2007 after exposure on October 3, 2007 to an explosion of an 80 mm mortar and on October 11, 2007 with an exposure to the explosion of a 120 mm rocket during his Iraq deployment.  These incidents occurred after the Veteran's discharge when he was working as a civilian with the 2nd Stryker Cavalry Regiment. 

In June 2014 the Veteran had another VA examination for PTSD.  The examiner again determined there was no current diagnosis of TBI.

In August 2017, and pursuant to the Board's remand, the Veteran was afforded a VA examination to determine if the Veteran has a traumatic brain injury due to active duty service.  The examiner reviewed the record and highlighted the incidents where the Veteran reported a head injury or symptoms of TBI.  He also interviewed the Veteran and noted his personal account of head injuries.  The examiner concluded the Veteran had no diagnosis of TBI because there was no pathology to render a diagnosis.  His rationale included that the Veteran never reported a head injury while in service and the only reported claim of a head injury occurred after service while the Veteran was a civil servant.  The passage of time and notes on records extrapolated the "effects" of such injury back to his active duty service.  The examiner also noted that the Veteran was able to finish an MBA degree in the years after his retirement from service.  Although the Veteran maintained he experienced some subjective memory, attention, and cognitive slowing deficits during his education, the examiner determined that the rigorous studies inherent in obtaining the MBA would suggest cognitive intactness.  The examiner also noted the neuropsychological evaluation conducted in 2009, in which the doctor stated "[the Veteran's] neuropsychological assessment must be considered to be within normal limits.  Little or no indication of organic memory, problems-solving, or sensory-motor deficits can be noted in his present test scores.  His error patterns or neuropsychological testing are also not suggestive of residuals form closed head injury."  The examiner conducted cognitive screening which could not support gross cognitive deficits.

The Veteran has argued that his exposure to the overpressure from the firing of thousands of artillery shells was sufficient to cause a traumatic brain injury.  He has submitted military documents which indicate that there is an area of overpressure behind artillery pieces when they fire.

The Veteran, as a lay person, is competent to report symptoms he can personally observe.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is also competent to diagnose a simple medical condition, capable of lay observation.  In this regard, the Veteran has stated that he suffered head trauma from being near artillery explosions throughout his military career.  As proof, he has submitted officer evaluations from April 1991 that indicates he supervised the training of soldiers that safely fired over 3,000 rounds (of artillery) in just a five month period.  Another evaluation from December 1998 noted the unit firing 45 rockets safely and accurately.  Lastly, the Veteran has reported being in the "overpressure" area of the launcher blackblast area for many of these drills.  

However, determining the presence of a TBI is a complex medical question that exceeds the realm of personal lay opinion.  That is, a competent medical opinion is necessary to diagnosis a TBI.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A 'competent medical opinion' means an opinion provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  The Veteran has not shown that he is qualified through education, training, or experience to diagnose a TBI.

The August 2017 VA medical opinion is competent and persuasive evidence to establish that the Veteran does not have a TBI related to a period of active service.  The examiner based his opinion on his clinical experience and medical expertise in the field of psychology, review of the literature and established medical principles, interview with the Veteran and his clinical presentation and history.  The Board thus finds this examiner's opinion highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

The Board is grateful for the Veteran's many years of service.  Review of the officer evaluations submitted, reflect that he received excellent ratings and was consistently credited with being safe and accurate.  It is reasonable to conclude that a safe and accurate artillery fire would not result in a TBI for the soldier conducting the test.  Moreover, there are no specific occurrences of head trauma in the service treatment records or personnel records.  Also, the Veteran sustained verified blasts in 2007, as a civilian contractor, which resulted in a diagnosis of a minor TBI in 2009.  Medical professionals have determined there are either no residuals of TBI (e.g. PTSD examinations in March 2012 and June 2014) or that any current TBI residuals are related to civilian blasts in 2007.  

In short, the competent and probative evidence of record fails to show a TBI had onset in, or is otherwise related to service.  Therefore, service connection for a TBI is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for residuals of a TBI is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


